Citation Nr: 0520438	
Decision Date: 07/28/05    Archive Date: 08/08/05

DOCKET NO.  02-18 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim denied under 38 U.S.C.A. § 3503 (a) (now 38 U.S.C.A. 
§ 6103 (a)) due to forfeiture of Department of Veterans 
Affairs (VA) benefits.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

J. Johnston, Counsel



INTRODUCTION

The veteran served with the Philippine Scouts in the US Army 
from February 1941 to January 1946.  He married the appellant 
in March 1948, he and the appellant were separated for 
lengthy periods commencing in 1963, and the veteran died in 
May 1995.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a February 2002 decision by 
the VA Regional Office (RO) in Manila, Philippines, which 
denied the appellant's death benefits claim on the basis that 
she had been previously found to have forfeited all rights 
and benefits under laws administered by VA (except insurance) 
because she had knowingly assisted the veteran, during his 
lifetime, in presenting a false and fraudulent claim for VA 
compensation, in a November 1985 forfeiture decision.

This case was last before the Board in December 2003, at 
which time it was remanded for VCAA compliance and for 
translation of two statements submitted by the appellant.  
VCAA compliance was accomplished on remand, but the 
translations were not.  The Board subsequently referred two 
documents for translation in Washington, DC, and these 
translations have been completed.  The case is now ready for 
appellate review.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been requested or obtained.  

2.  In November 1985, the Director of the VA Compensation and 
Pension Service determined that the appellant had forfeited 
all rights, claims and benefits under laws administered by VA 
under the provisions of the predecessor statute of 
38 U.S.C.A. § 6103(a) in that the appellant had knowingly and 
intentionally presented or caused to be furnished to VA 
materially false and fraudulent statements in support of her 
husband's claim for VA compensation for an acquired 
psychiatric disorder.

3.  The appellant was informed of this forfeiture decision 
and her appellate rights, and she did not appeal and the 
decision became final.

4.  The evidence submitted and received by the appellant is 
entirely cumulative with evidence and argument submitted 
during investigation conducted prior to the issuance of the 
original November 1985 forfeiture decision, and other 
evidence submitted is essentially irrelevant to the question 
presented with respect to revocation of forfeiture.



CONCLUSIONS OF LAW

1.  The November 1985 decision declaring a forfeiture of VA 
benefits against the appellant is final.  38 U.S.C.A. 
§§ 5107, 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302 (2004).

2.  The evidence submitted and received since the November 
1985 forfeiture decision is not new and material, and the 
underlying forfeiture decision is not reopened.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law and Regulation:  The appellant was notified of the 
November 1985 forfeiture decision, and that decision is 
final.  Accordingly, that determination is not subject to 
revision on the same factual basis.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104, 20.302.

A previously denied claim may be reopened if new and material 
evidence is secured or presented.  38 U.S.C.A. § 5108.  A 
claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  New evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered together with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

Whoever knowingly makes or causes to be made or conspires, 
combines, aids, or assists in, agrees to, arranges for, or in 
any way procures the making or presentation of a false or 
fraudulent affidavit, declaration, certificate, statement, 
voucher, or paper, concerning any claim for benefits under 
any of the laws administered by VA (except laws pertaining to 
insurance benefits) shall forfeit all rights, claims, and 
benefits under all laws administered by VA.  38 U.S.C.A. 
§§ 6103(a) (formerly 38 U.S.C.A. § 3503).  

VCAA and regulations implementing this liberalizing 
legislation are applicable to the appellant's claim.  VCAA 
requires VA to notify claimants of the evidence necessary to 
substantiate claims, and to assist appellants in the 
collection of such evidence.

A principal purpose of the Board's previous December 2003 
remand was to insure VCAA compliance.  The appellant was 
subsequently provided with formal VCAA notifications by the 
RO in April, September, and October 2004.  These 
notifications informed the appellant of the evidence 
necessary to substantiate her claim, the evidence she was 
responsible to submit, the evidence VA would collect on her 
behalf, and instructed her to submit any relevant evidence in 
her possession.  She was provided the definitions of new and 
material evidence.  She was provided a recitation of the 
applicable laws and regulations in statements of the case 
issued in September 2002 and November 2004.  She was provided 
an opportunity to present any additional evidence or argument 
she might have at a personal hearing conducted at the RO in 
September 2002.  She presented multiple statements in support 
of her claim.  The Board finds that VCAA is satisfied in this 
case.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Analysis:  The evidence on file at the time of the formal 
November 1985 forfeiture decision issued by the Director of 
Compensation and Pension against the appellant reveals that 
the appellant and veteran were married in March 1948 but that 
in 1963 they separated.  Although they appear to have spent 
time together over the intervening years, they mostly 
remained separated, and the veteran lived with another woman 
in a husband and wife style relationship for many years 
during his separation from the appellant.  

The veteran submitted a number of claims for pension 
commencing in the 1960's and these claims were denied because 
he was not found to have disabilities meeting the schedular 
requirements for pension, and he was not found to be 
precluded from engaging in gainful employment.  In 1981, the 
veteran submitted a claim for service connection for 
psychiatric disability, and certain medical evidence was 
presented in support of this claim.  Because of 
irregularities apparent in this claim, the RO ordered various 
field investigations which included interviews with 
physicians and friends and neighbors of the veteran.  The 
veteran himself was interviewed and observed.  The results of 
this field investigation reveal that the veteran was not 
affected by psychiatric disability, but that he was feigning 
such disability for the purpose of obtaining VA compensation 
benefits.  

In June 1983, the appellant submitted a statement to VA 
reporting that the veteran had been confined at a private 
mental hospital.  She reported that he had been admitted when 
she realized the need for his confinement due to his abnormal 
behavior such as carrying a weapon, that he sometimes stared 
blankly, and was nonconversant.  She stated that he would 
cry, shout and utter things.  She reported being worried that 
he would do something harmful. 

In February 1985, the veteran himself was deposed at which 
time he admitted that he had secured the assistance of a 
claims fixer who had instructed him to feign mental illness 
and to act out before examining physicians.  He followed 
these instructions and actually did act strange when being 
investigated by field investigators or examined by 
physicians.  He had an understanding with the claims fixer 
that the latter would get one-half of any benefits if 
awarded.  He also stated that his wife, the appellant, knew 
about his association with the claims fixer, was aware of the 
instructions given to him by the claims fixer, and that he 
was merely acting and pretending to be mentally abnormal.  
She knew of this when he resumed his marital relationship 
with her after his discharge from the hospital. 

In February 1985, the appellant herself was deposed and she 
reported that she did write the letter supporting the 
veteran's claim in June 1983 because she had learned that the 
veteran was claiming VA disability benefits.  She stated that 
she believed the veteran was suffering from mental illness 
and she had personally witnessed his strange behavior.  She 
did admit that she was aware that her husband was being 
assisted by a claims fixer who would get one-half of any 
benefits approved.  

All of the facts and evidence and reports of field 
investigation were considered and the RO proposed a 
forfeiture action against both the veteran and the appellant 
and this proposed action was forwarded to the Director of VA 
Compensation and Pension, who issued a formal forfeiture 
decision against both the veteran and appellant in November 
1985.  

The evidence submitted and received since the time of that 
forfeiture decision consists mostly of the appellant's 
continued assertions that she acted in good faith when she 
wrote the June 1983 letter to VA in support of the veteran's 
application for VA compensation based upon psychiatric 
illness and when she provided sworn testimony at a February 
1985 deposition claiming that the veteran was mentally ill.  
These arguments are cumulative with and duplicative of 
arguments made by the appellant at the time that the original 
forfeiture decision was issued.  These arguments by the 
appellant are neither new nor material, but simply restate 
arguments made by the appellant prior to the issuance of the 
original forfeiture decision.

In her personal hearing at the RO in September 2002, the 
appellant commenced her testimony with the statement that "I 
have no evidence to present."  She then again stated that to 
her knowledge the veteran was in fact psychiatrically 
disabled at the time she supported his VA compensation claim 
prior to the original forfeiture decision.  She stated, 
however, that she did not know if he was diagnosed as a 
mentally deranged person.  She also stated "I am so sorry 
for what I did.  It was nonintentional on my part.  I just 
followed the advice of my husband...."  She further stated 
that, "[a]ll I can think of at that time was to save our 
marriage so I did what I had to do.  I am asking for your 
compassion and forgiveness."

The appellant also submitted medical evidence regarding a 
child born to her and the veteran regarding that child's 
physical and psychiatric problems which evidence is entirely 
irrelevant and thus not material to an application to reopen 
a claim for revocation of forfeiture.

No new and material evidence has been received to reopen a 
claim for revocation of forfeiture of her rights to VA 
benefits.  The sum and substance of all arguments submitted 
by the appellant regarding her lack of intention to assist 
the veteran in presenting a false claim for VA compensation 
benefits are entirely cumulative with statements and 
arguments made by the appellant and considered by VA prior to 
the issuance of the original November 1985 forfeiture 
decision in this case.  The only other evidence submitted by 
the appellant was medical records regarding the physical and 
psychiatric condition of her dependent child, which evidence 
is wholly irrelevant and thus not material to reopen her 
claim for revocation of forfeiture.  In the absence of new 
and material evidence, the prior issue of forfeiture is not 
reopened, and the appellant's forfeiture of VA benefits 
remains final.


ORDER

New and material evidence not having been received to reopen 
a claim for revocation of forfeiture of the appellant's 
rights to VA benefits, the claim is not reopened, and the 
benefit sought on appeal is denied.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


